        Case 4:21-cv-02632-DMR Document 27 Filed 08/25/21 Page 1 of 6



 1

 2

 3

 4

 5

 6                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
 7                           OAKLAND DIVISION
 8

 9   AMERICAN CIVIL LIBERTIES UNION
     OF NORTHERN CALIFORNIA;            Case No. 4:21-cv-02632-DMR
10   MIJENTE SUPPORT COMMITTEE; JUST
     FUTURES LAW; and IMMIGRANT         JOINT CASE MANAGEMENT
11
     DEFENSE PROJECT,                   STATEMENT
12
                          Plaintiffs,   Case Management Conference
13                                      Date: September 1, 2021
          v.
14                                      Time: 1:30 P.M.
     U.S. IMMIGRATION AND CUSTOMS
15   ENFORCEMENT, U.S. CUSTOMS AND      Hon. Donna M. Ryu
     BORDER PROTECTION; and U.S.
16
     DEPARTMENT OF HOMELAND
17   SECURITY,

18                        Defendants.

19

20

21

22

23

24

25

26

27

28
                                         1
                        JOINT CASE MANAGEMENT STATEMENT
                             CASE NO. 4:21-CV-02632-DMR
           Case 4:21-cv-02632-DMR Document 27 Filed 08/25/21 Page 2 of 6



 1          The parties jointly submit this updated Joint Case Management Conference (“CMC”)

 2   Statement pursuant to Civil Local Rule 16-9, the Standing Order for All Judges of the Northern

 3   District of California- Contents of Joint Case Management Statement, and this Court’s Civil

 4   Conference Minute Order dated July 21, 2021 (“Minute Order”) requiring the parties to provide

 5   an updated Joint CMC Statement by October 25, 2021 including a “detailed joint proposal on a

 6   schedule for search, review and production or separate proposals if no agreement can be made.”

 7   ECF No. 26.

 8   Factual Background

 9          Plaintiffs’ Statement: On October 19, 2020 the American Civil Liberties Union of

10   Northern California, Mijente Support Committee, Just Futures Law, and Immigrant Defense

11   Project (together, “Plaintiffs”) submitted a Freedom of Information (“FOIA”) request (the

12   “Request”) to the U.S. Immigration and Customs Enforcement (“ICE”), the U.S. Customs and

13   Border Protection (“CBP”), and the U.S. Department of Homeland Security (“DHS”) (together,

14   “Defendants”) seeking the release of records related to the use of facial recognition surveillance

15   technology to identify, locate, and track individuals. As of the date of the filing of the complaint

16   on April 13, 2021, Defendants had not released records responsive to the Request. Defendants

17   filed their Answer on May 19, 2021.

18          Defendants’ Statement: As Defendants previously reported to the Court, Defendants have

19   been working to respond to the Request, which contains more than nineteen subparts. See ECF

20   No. 25 ¶ 2 (citing ECF No. 1 at 20-23). On October 20, 2020, CBP acknowledged receipt of the

21   Request, assigned it a tracking number, and invoked a 10-day extension. ECF No. 16 ¶ 36. On

22   October 29, 2020, DHS responded to the Request, assigned it a tracking number and, due to its

23   subject matter, transferred the Request to the FOIA officers for ICE and CBP for processing and

24   a direct response to Plaintiffs. See id. ¶ 44. On December 1, 2020, ICE acknowledged receipt of

25   the request, assigned a tracking number, and invoked a 10-day extension. Id. ¶ 40. On January

26   13, 2021, Plaintiffs administratively appealed DHS’s response, and on January 22, 2021, DHS

27   acknowledged receipt of Plaintiffs’ appeal and assigned it an appeal number. Id. ¶¶ 45-46. As

28   of the date of the filing of the complaint on April 13, 2021, DHS had not yet responded to
                                                         2
                                  JOINT CASE MANAGEMENT STATEMENT
                                       CASE NO. 4:21-CV-02632-DMR
           Case 4:21-cv-02632-DMR Document 27 Filed 08/25/21 Page 3 of 6



 1   Plaintiffs’ appeal. Id. ¶ 47.

 2   Status of FOIA Production

 3          Plaintiffs’ Statement: Plaintiffs received a first interim response to the Request from CBP

 4   dated August 16, 2021, and first interim responses and releases to the Request from ICE and

 5   DHS dated August 16, 2021. Plaintiffs received a second interim response to the Request from

 6   CBP dated August 24, 2021.

 7          On August 24, 2021, Plaintiffs received from Defendants the information set forth below

 8   about the status of each agency’s search for potentially responsive records. Plaintiffs respectfully

 9   request that the Court schedule a further case management conference in three weeks to permit

10   the parties to meet and confer about ICE’s review and production process and whether any

11   measures can be negotiated to prioritize or streamline the review and production process in light

12   of the large corpus of potentially responsive records.

13          With respect to ICE, Plaintiffs understand that the agency has identified a final page

14   count of potentially responsive records of 12,544 pages. In order to determine whether the

15   agency can streamline or prioritize the review and production of responsive records, Plaintiffs

16   wish to meet-and-confer with Defendants about several topics, including whether ICE can (1)

17   specify how many pages have been identified by each subcomponent of ICE; (2) whether ICE

18   can prioritize the review and production of pages identified by certain subcomponents; and/or (3)

19   the search terms used by the agency to identify potentially responsive records. Given the public

20   interest in the records sought in these FOIA requests, Plaintiffs do not agree at this time that a

21   500-page/month review rate is acceptable but wish to confer further with Defendants to

22   determine whether a mutually-acceptable review process can be crafted.

23          With respect to CBP, Plaintiffs await the agency’s determination of whether it possesses

24   any additional potentially responsive records.

25          With respect to DHS, Plaintiffs await the agency’s review and release of the additional

26   records it has identified as potentially responsive.

27          Defendants’ Statement: As Defendants previously reported to the Court, Defendants

28   share Plaintiffs’ interest in setting a production schedule for responsive, non-exempt records, and
                                                          3
                                     JOINT CASE MANAGEMENT STATEMENT
                                          CASE NO. 4:21-CV-02632-DMR
           Case 4:21-cv-02632-DMR Document 27 Filed 08/25/21 Page 4 of 6



 1   have been working to determine the scope of potential records. ECF No. 25 ¶ 17. However,

 2   given the breadth of the Request and the number of agencies, components and offices involved,

 3   Defendants respectfully sought to set a further CMC in six (6) weeks to give Defendants time to

 4   determine the scope of potentially responsive records and meet and confer with Plaintiffs

 5   regarding the Request and a reasonable production schedule for responsive, non-exempt records.

 6   In the interim, Defendants committed to begin producing responsive, non-exempt records to

 7   Plaintiffs on a rolling basis in monthly interim releases, including responsive, non-exempt

 8   records within the pages ICE, DHS, and CBP identified through the date of the initial CMC. Id.

 9   Plaintiffs agreed with Defendants’ proposal to set the further CMC in six (6) weeks to allow the

10   agencies to make their first interim releases on August 16, 2021.

11          Since the date of the parties’ initial CMC, ICE completed the process of searching the

12   records of the Office of Policy (“Policy”), Homeland Security Investigations (“HSI”),

13   Enforcement and Removal Operations (“ERO”), Office of the Principal Legal Advisor

14   (“OPLA”), Information Governance and Privacy (“IGP”), and Office of Acquisitions (“OAQ”).

15   ICE also determined a final page count of potentially responsive records of 12,544 pages. ICE

16   processed 511 pages and produced 189 pages to Plaintiffs on August 16, 2021. Of the remaining

17   pages, 5 pages were withheld in full pursuant to Exemptions 5, 6, 7(C) or 7(E), 3 pages required

18   submitter’s notices with an outside organization, 17 pages were referred to the Government

19   Accountability Office (“GAO”), CBP, and DHS, and 302 pages were deemed duplicate and/or

20   non-responsive. Given the FOIA office’s staff levels and workload, ICE calculates that it will be

21   able to process a minimum of 500 pages per month and release non-exempt responsive records to

22   Plaintiffs on the 16th of each month. ICE will also process the 3 pages that required submitter’s

23   notices with an outside organization by September 16, 2021 if, as ICE anticipates, the outside

24   organization responds by the requested date of August 27, 2021.

25          Since the date of the parties’ initial CMC, CBP has continued the process of searching the

26   records of the Office of Field Operations (“OFO”) Taskings, OFO Program Analysis, and

27   Evaluation (“PPAE”), Office of Intelligence (“OI”), Office of Information Technology (“OIT”),

28   and United States Border Patrol (“USBP”). CBP previously identified approximately 49 pages
                                                   4
                                 JOINT CASE MANAGEMENT STATEMENT
                                      CASE NO. 4:21-CV-02632-DMR
           Case 4:21-cv-02632-DMR Document 27 Filed 08/25/21 Page 5 of 6



 1   of potentially responsive records from USBP, which it reported may change as any duplicates are

 2   removed, and also determined that OFO Taskings and OI did not have responsive records. CBP

 3   has determined that 42 of the 49 pages of potentially responsive records from USBP are

 4   duplicates, and the remaining 7 pages must be withheld in full pursuant to Exemption 5. With

 5   respect to determining a final page count of potentially responsive records, including any records

 6   held by OFO PPAE and OIT and any additional records held by USBP, CBP expects to be in a

 7   position to propose a schedule for the search, review and production of responsive records by the

 8   date of the parties’ further CMC.

 9          As reported to the Court, ECF No. 25 ¶ 17, DHS previously transferred the Request to

10   ICE and CBP due to its subject matter. However, after the parties met and conferred on June 8,

11   2021, DHS investigated whether any of the following eleven offices may have responsive

12   records: (1) the Office of Partnership and Engagement (“OPE”); (2) the Office of Operations

13   Coordination and Planning (“OPS”); (3) the Office of the Executive Secretary (“ESEC”); (4) the

14   Office of Biometric Identity Management (“OBIM”); (5) the Federal Protective Service (“FPS”);

15   (6) the Science and Technology Directorate (“S&T”); (7) the Office of Intelligence and Analysis

16   (“I&A”); (8) the Office of Strategy, Policy and Plans (“PLCY”); (9) the Federal Law

17   Enforcement Training Centers (“FLETC”); (10) the DHS Privacy Office (“PRIV”); and (11) the

18   Office for Civil Rights and Civil Liberties (“CRCL”). DHS has now determined that OPE, OPS,

19   ESEC, FPS, PLCY, FLETC, OBIM, S&T, and I&A do not have responsive records, and that

20   PRIV has 56 pages of potentially responsive records. As previously reported, id., CRCL has 499

21   pages of potentially responsive records.

22          DHS processed 250 pages of the 499 pages identified by CRCL and produced 153 pages

23   to Plaintiffs on August 16, 2021. Of the remaining 97 pages, 22 pages were withheld in full

24   pursuant to Exemptions 5, 6, or 7, 24 pages were referred to GAO, 45 pages were referred to

25   PRIV, and 6 pages were duplicates. DHS calculates that it will be able to process the remaining

26   249 pages of records identified by CRCL and release non-exempt responsive records to Plaintiffs

27   on September 16, 2021. DHS will likewise endeavor to process the 56 pages identified by PRIV

28   and release non-exempt responsive records to Plaintiffs by September 16, 2021.
                                                     5
                                 JOINT CASE MANAGEMENT STATEMENT
                                      CASE NO. 4:21-CV-02632-DMR
         Case 4:21-cv-02632-DMR Document 27 Filed 08/25/21 Page 6 of 6



 1

 2                                     Respectfully submitted,

 3   DATED: August 25, 2021
 4
                                         /s/ Vasudha Talla____________
 5                                       VASUDHA TALLA
                                         American Civil Liberties Union Foundation of
 6                                            Northern California
                                         39 Drumm Street
 7                                       San Francisco, CA 94111
                                         Telephone: 415-621-2493
 8
                                         vtalla@aclunc.org
 9
                                         Attorney for Plaintiffs
10

11                                       STEPHANIE M. HINDS
                                         Acting United States Attorney
12
                                         /s/ Savith Iyengar____________
13                                       SAVITH IYENGAR
                                         Assistant United States Attorney
14
                                         Attorneys for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              6
                              JOINT CASE MANAGEMENT STATEMENT
                                   CASE NO. 4:21-CV-02632-DMR
